   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 1 of 30 PageID: 933



41034.00107-HBM
LEGAL/122379098.v1
MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
Howard B. Mankoff, Esq.
Pauline F. Tutelo, Esq.
425 Eagle Rock Avenue, Suite 302
Roseland, NJ 07068
973-618-4100         973-618-0685
 hbmankoff@mdwcg.com
 pftutelo@mdwcg.com
ATTORNEYS FOR DEFENDANTS – Township of Jackson, New Jersey, Michael Reina, Robert Nixon,
Helene Schlegel, Jeffrey Purporo and William Campbell

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                ** ELECTRONICALLY FILED **

 AGUDATH ISRAEL OF AMERICA, a New
 York non-profit corporation, and WR           CASE NO.: 3:17-cv-03226-MAS-DEA
 PROPERTY LLC, a New Jersey limited
 liability company,

 Plaintiffs,                                   Civil Action


                      v.

 TOWNSHIP OF JACKSON, NEW JERSEY,
 MICHAEL REINA, ROBERT NIXON,
 HELENE SCHLEGEL, JEFFREY
 PURPORO, WILLIAM CAMPBELL, and
 KENNETH PIESLAK,

 Defendants.



   DEFENDANTS, TOWNSHIP OF JACKSON, NEW JERSEY, MICHAEL REINA, ROBERT
    NIXON, HELENE SCHLEGEL, JEFFREY PURPORO, AND WILLIAM CAMPBELL’S
                 ANSWER TO SECOND AMENDED COMPLAINT


        Defendants, by way of Answer to the Second Amended Complaint, state:
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 2 of 30 PageID: 934



                             INTRODUCTION AND NATURE OF ACTION

        1.      This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes.

        2.      This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes.

        3.      Admitted.

        4.      Denied. To the extent the plaintiffs mean to imply that Ordinance 20-17 was passed to

prohibit any group from exercising its religious rights, the allegation is specifically denied.

        5.      Denied. To the extent the plaintiffs mean to imply that Ordinance 20-17 was passed to

prohibit any group from exercising its religious rights, the allegation is specifically denied.

        6.      It is admitted that Agudath Israel of America, Inc., and WR Property LLC, are the

plaintiffs. It is denied that the plaintiffs have suffered violations of their civil rights.

        7.      This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes.




                                                         2
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 3 of 30 PageID: 935



       8.      This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes. The comments cited in this

paragraph are taken out of context. The Mayor and Township Council President were expressing

concerns about land use issues in Jackson Township.

       9.      This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes.

       10.     This is plaintiffs’ description of the suit, and as such, requires no response. To the extent

the plaintiffs mean to imply in this paragraph that there are factual allegations, which support the causes

of action pled by the plaintiffs, the allegations are denied. Jackson Township is a welcoming and

inclusive community, which based its decisions, concerning the land use issues involved in this case, on

local land use law and in compliance with all federal and state statutes.

                                     JURISDICTION AND VENUE

       11.     It is admitted that the Court has jurisdiction over this action.

       12.     It is admitted that the Court has jurisdiction over the request for declaratory relief and

supplemental jurisdiction over the state law claims.

       13.     It is admitted that venue is proper.




                                                       3
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 4 of 30 PageID: 936



                                                THE PARTIES

        14.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        15.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        16.     The defendants have no information concerning the location of the residence of members

of Agudath Israel. As such, the plaintiffs are left to their proofs.

        17.     The defendants have no information concerning the location of the residence of members

of Agudath Israel. As such, the plaintiffs are left to their proofs.

        18.     The defendants have no information concerning the location of the residence of members

of Agudath Israel. As such, the plaintiffs are left to their proofs.

        19.     The defendants are without sufficient information to admit or deny the allegation

concerning Orthodox Jewish individuals being significantly less likely to move to a location that does not

provide religious educational opportunities for their children and the ability to establish an eruv in their

community. To the extent the plaintiffs mean to imply in this paragraph that the Jackson Township land

use ordinance prevents Orthodox Jewish individuals from providing adequate religious educational

opportunities for their children and the ability to establish and eruv, the allegation is denied.

        20.     The defendants deny that the ordinances referred to in this paragraph discriminate against

anyone.

        21.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.




                                                        4
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 5 of 30 PageID: 937



        22.     It is admitted that Mr. Nixon made the announcement referred to in this paragraph. To the

extent the plaintiffs mean to imply in this paragraph that the announcement by Mr. Nixon is evidence of

discrimination, the allegation is denied.

        23.     To the extent that plaintiffs mean to imply in this paragraph that the actions of the

defendants violated the plaintiffs’ rights or subjected the members of Agudath Israel to anti-Orthodox

hostility, the allegations are denied.

        24.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        25.     Admitted.

        26.     Admitted.

        27.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        28.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        29.     Denied.

        30.     It is denied that Plaintiff WR Property has standing to pursue this action.

        31.     Admitted.

        32.     Admitted.

        33.     Admitted.

        34.     Admitted.

        35.     Admitted.

        36.     Admitted.

        37.     Admitted.




                                                        5
     Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 6 of 30 PageID: 938



        38.     Admitted.

                                        FACTUAL ALLEGATIONS

A.      Background

        39.     Admitted.

        40.     Admitted.

        41.     Admitted.

        42.     Admitted.

        43.     This allegation is too vague for the defendant to respond.

        44.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        45.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        46.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        47.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        48.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        49.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        50.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.




                                                        6
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 7 of 30 PageID: 939



        51.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        52.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        53.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        54.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        55.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        56.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        57.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        58.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        59.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        60.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        61.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        62.     Admitted.




                                                        7
   Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 8 of 30 PageID: 940



        63.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        64.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        65.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        66.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        67.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        68.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        69.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        70.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        71.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        72.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        73.     To the extent the plaintiffs mean to imply in this paragraph that land use decisions by the

defendant were based on anti-Semitic animus, the allegation is denied.




                                                        8
     Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 9 of 30 PageID: 941



        74.   To the extent the plaintiffs mean to imply in this paragraph that land use decisions by the

defendant were based on anti-Semitic animus, the allegation is denied.

        75.   To the extent the plaintiffs mean to imply in this paragraph that land use decisions by the

defendant were based on anti-Semitic animus, the allegation is denied.

        76.   To the extent the plaintiffs mean to imply in this paragraph that land use decisions by the

defendant were based on anti-Semitic animus, the allegation is denied.



B.      Ordinances 3-17 and 4-17

        77.   Admitted.

        78.   Admitted.

        79.   Admitted.

        80.   Denied.

        81.   Denied

        82.   Denied.

        83.   Denied

        84.   Denied

        85.   Admitted

        86.   Admitted.

        87.   Admitted.

        88.   Admitted (except that the correct citation is 244-176.2)

        89.   Denied.

        90.   Denied.

        91.   Admitted




                                                    9
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 10 of 30 PageID: 942



        92.     Admitted

        93.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        94.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        95.     Admitted

        96.     The defendant does not deny the contents of the article quoted from The Asbury Park Press

but denies that any zoning or land use decisions were based on anti-Semitic animus.

        97.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        98.     Admitted

        99.     After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        100.    Admitted, though to the extent the plaintiff means to imply the Council’s vote was based

on the cited comments, the allegation is denied.

        101.    It is admitted that the comment was made. The defendant lacks sufficient information to

admit or deny the information concerning the applause. To the extent the plaintiff means to imply the

Council’s vote was based on the cited comments, the allegation is denied

        102.    It is admitted that the comment was made. The defendant lacks sufficient information to

admit or deny the information concerning the applause. To the extent the plaintiff means to imply the

Council’s vote was based on the cited comments, the allegation is denied.

        103.    Admitted

        104.    Admitted




                                                        10
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 11 of 30 PageID: 943



        105.    Denied.

        106.    Admitted

        107.    Admitted.

        108.    Denied

        109.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        110.    Denied.

        111.    Denied.

        112.    It is denied that anyone, including members of Agudath Israel, are prevented from living in

Jackson Township.

        113.    It is denied that anyone, including members of Agudath Israel, are prevented from living in

Jackson Township.

        114.    The actions of Jackson Township and the Zoning Board were based on legitimate land use

considerations and not anti-Semitic animus.

        115.    The actions of Jackson Township and the Zoning Board were based on legitimate land use

considerations and not anti-Semitic animus.

        116.    The actions of Jackson Township and the Zoning Board were based on legitimate land use

considerations and not anti-Semitic animus.

        117.    The actions of Jackson Township and the Zoning Board were based on legitimate land use

considerations and not anti-Semitic animus.

        118.    Denied

        119.    The actions of Jackson Township and the Zoning Board were based on legitimate land use

considerations and not anti-Semitic animus.




                                                       11
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 12 of 30 PageID: 944



        120.    The defendants admit the contents of the article in the Asbury Park Press but deny that any

of the defendants’ land use decisions were based on anti-Semitic animus.

        121.    The defendants admit the contents of the article in the Asbury Park Press but deny that any

of the defendants’ land use decisions were based on anti-Semitic animus.

        122.    The defendants admit the content of the article but deny that any of the defendants’ land

use decisions were based on anti – Semitic animus

        123.      After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        124.    Admitted.

        125.    Denied to the extent the plaintiff selectively quotes the statement out of context.

        126.    Denied.

        127.    The defendants deny that any of their decisions regarding land use ordinances were based

on anti-Semitic animus.

        128.    The defendants deny that any of their decisions regarding land use ordinances were based

on anti-Semitic animus.

        129.    This allegation is too vague for the defendants to respond.

        130.    Denied.

        131.    Denied.

        132.    Denied to the extent the plaintiff means to imply these are appropriate comparators.

        133.    Denied to the extent the plaintiff means to imply these are appropriate comparators

        134.    Denied to the extent the plaintiff means to imply these are appropriate comparators

        135.    Denied to the extent the plaintiff means to imply these are appropriate comparators

        136.    Denied to the extent the plaintiff means to imply these are appropriate comparators




                                                       12
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 13 of 30 PageID: 945



        137.    Denied to the extent the plaintiff means to imply these are appropriate comparators

        138.    Admitted.

        139.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        140.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        141.    Denied.

        142.    Denied.

C.      Ordinance 20-17

        143.    Denied.

        144.    Denied.

        145.    Admitted.

        146.    Admitted.

        147.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        148.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        149.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        150.    Admitted.

        151.    Admitted.

        152.    Admitted.

        153.    Admitted.




                                                        13
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 14 of 30 PageID: 946



       154.     Denied.

       155.     Denied to the extent the quotation is not complete.

       156.     Denied to the extent the quotation is not complete.

       157.     It is denied that the decisions made by Jackson Township officials, including the

defendants, were motivated by anti-Semitic animus.

       158.     Admitted.

       159.     Admitted.

       160.     Admitted.

       161.     Admitted.

       162.     Denied.

       163.     Admitted.

       164.     Admitted.

       165.     Denied.

       166.     Admitted.

       167.     It is denied that the Township Code was enforced in a manner which discriminated against

eruv markers.

       168.     It is denied that the Township Code was enforced in a manner which discriminated against

eruv markers.

       169.     Admitted.

       170.     Admitted.

       171.     Admitted.

       172.     Admitted.

       173.     Admitted.




                                                     14
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 15 of 30 PageID: 947



       174.      Admitted.

       175.      Admitted.

       176.      The allegation does not provide the source of the quote, so the defendants are without

sufficient information to admit or deny the allegation.

       177.      The allegation does not provide the source of the quote, so the defendants are without

sufficient information to admit or deny the allegation.

       178.      Admitted.

       179.      Denied.

       180.      To the extent that plaintiffs mean to imply that the defendants’ decisions regarding land

use were motivated by anti-Semitic animus, the allegation is denied.

       181.      To the extent that plaintiffs mean to imply that the defendants’ decisions regarding land

use were motivated by anti-Semitic animus, the allegation is denied.

       182.      To the extent that plaintiffs mean to imply that the defendants’ decisions regarding land

use were motivated by anti-Semitic animus, the allegation is denied.

       183.      Members of Agudath Israel are not prevented from living in Jackson Township by local

land use laws.

       184.      Members of Agudath Israel are not prevented from living in Jackson Township by local

land use laws.

       185.      Denied.

       186.      To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

       187.      To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.




                                                      15
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 16 of 30 PageID: 948



        188.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        189.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        190.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        191.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        192.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        193.    To the extent the plaintiffs mean to imply that the land use decisions by the defendants

were motivated by anti-Semitic animus, the allegation is denied.

        194.    Denied.

        195.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        196.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        197.    Denied.

        198.    Admitted.

D.      The Township Has Not Discriminated Against the Orthodox Jewish Community

        199.    Jackson Township has not discriminated against Orthodox Jews and has not discouraged

them from moving into the Township.




                                                       16
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 17 of 30 PageID: 949



          200.   Jackson Township has not discriminated against Orthodox Jews and has not discouraged

them from moving into the Township.

          201.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          202.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          203.   It is denied that the campaign known as “Jackson Strong” is intended to discourage

homeowners from selling to the Orthodox Jewish community.

          204.   Denied.

          205.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          206.   This statement has been taken out of context and was a reference to maintaining real estate

values.

          207.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          208.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          209.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          210.   After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

          211.   Admitted.

          212.   Denied.




                                                        17
 Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 18 of 30 PageID: 950



      213.   Denied.

      214.   Admitted.

      215.   Admitted.

      216.   Denied.

      217.   Denied.

      218.   Denied.

      219.   Denied.

      220.   Admitted.

      221.   Denied.

      222.   Denied.

      223.   Denied.

      224.   Denied.

      225.   Denied, to the extent the plaintiff does not quote entire statement.

      226.   Denied, to the extent the plaintiff does not quote entire statement.

      227.   Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism

      228.   Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism

      229.   Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism

      230.   Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism




                                                   18
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 19 of 30 PageID: 951



        231.    Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism

        232.    Denied to the extent the extent the plaintiffs mean to imply this is evidence of anti

Semitism

        233.    Denied.

        234.    The source of the quote is not provided, so that the defendants have insufficient knowledge

to admit or deny the allegation.

        235.    After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

        236.    After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

        237.    After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

        238.    The allegation is too vague for the defendants to respond.

        239.    Admitted.

        240.    To the extent the plaintiff means to imply the applause was the basis of the Council’s

decision, the allegation is denied.

        241.    Denied.

        242.    Denied.

        243.    Admitted.

        244.    Admitted.

        245.    Denied.

        246.    Admitted.




                                                        19
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 20 of 30 PageID: 952



        247.    Denied because the allegation is too vague.

        248.    Denied.

        249.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        250.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        251.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        252.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        253.    Admitted.

        254.    Denied.

        255.    Denied in that the members of the Zoning Board of Adjustment are appointed by the

Council only.

        256.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        257.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        258.    Admitted.

        259.    Denied.

        260.    Admitted.

        261.    Denied.




                                                       20
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 21 of 30 PageID: 953



          262.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied.

          263.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied.

          264.   Admitted.

          265.   Denied.

          266.   The court decisions cited in this paragraph speak for themselves.

          267.   To the extent the plaintiff means to imply that the decision of the Zoning Board of

Adjustment was a response to the the alleged anti Semitic animus of the objectors, the allegation is

denied.

          268.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning

Board Members were based on anti-Semitic animus, the allegations are denied

          269.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

          270.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

          271.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

          272.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

          273.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied




                                                      21
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 22 of 30 PageID: 954



        274.    To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

        275.    Admitted.

        276.    Denied.

        277.    Denied.

        278.    Denied.

        279.    Denied.

        280.    Admitted.

        281.    Denied.

        282.    Denied.

        283.    Denied, to the extent the statements are selectively quoted and out of context.

        284.    Denied.

        285.    Denied, to the extent the statements are selectively quoted and out of context.

        286.    Denied to the extent the statement are selectively quoted and out of context.

        287.    Denied to the extent the statement are selectively quoted and out of context.

        288.    Denied to the extent the statement are selectively quoted and out of context.

        289.    Denied to the extent the statement are selectively quoted and out of context.

        290.    Denied.

        291.    After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs

        292.    The allegation does not identify the source of the quote, so that the defendants are without

sufficient information to admit or deny the allegation.




                                                       22
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 23 of 30 PageID: 955



          293.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          294.   Denied.

          295.   Denied.

          296.   To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied

          297.   It is admitted that there were complaints and that there was an investigation. To the extent

the plaintiffs mean to imply that the investigation is evidence of anti Semitic animus, the allegation is

denied.

          298.   Denied.

          299.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          300.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          301.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          302.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          303.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs.

          304.   After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs

          305.   Denied.




                                                        23
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 24 of 30 PageID: 956



        306.    Denied, to the extent the plaintiffs mean to imply that the violation notices are evidence of

anti Semitic animus.

        307.    Denied.

        308.    Denied.

        309.    Denied.

        310.    Denied.

        311.    Denied, in that the allegation is too vague for the defendant to respond.

        312.    Denied.

        313.    After reasonable investigation, the defendant is without sufficient information to admit or

deny this allegation and the plaintiffs are left to their proofs

        314.    Denied.

        315.    Denied.

        316.    Admitted.

        317.    Denied.

        318.    Denied.

        319.    Admitted.

        320.    Admitted.

        321.    Denied in that the email is selectively quoted and out of context.

        322.    Admitted.

        323.    Denied.

        324.    Admitted.

        325.    To the extent the plaintiffs mean to imply that the decisions of the Township Zoning

Board Members were based on anti-Semitic animus, the allegations are denied.




                                                       24
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 25 of 30 PageID: 957



       326.    To the extent the plaintiffs mean to imply that the decisions of the Township Zoning Board

Members were based on anti-Semitic animus, the allegations are denied.

       327.    Denied.

       328.    Denied.

       329.    Admitted.

       330.    Admitted.

       331.    Admitted.

       332.    Denied. No documents have been destroyed.

       333.    Admitted.

       334.    It is denied that documents have been destroyed or improperly withheld. Either the

plaintiffs or parties affiliated with the plaintiffs are intentionally and maliciously deluging Township

officials with OPRA requests with the goal of paralyzing Township operations.

       335.     Admitted.

       336.    The Township later clarified that no records have been destroyed.

       337.    The Township later clarified that no records have been destroyed.

       338.    The Township later clarified that no records have been destroyed.

       339.    The Township later clarified that no records have been destroyed.

       340.    Admitted.

       341.    The correspondence has not been destroyed.

       342.    No documents have been destroyed.

       343.    No documents have been destroyed.

       344.    No documents have been destroyed.

       345.    No documents have been destroyed.




                                                     25
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 26 of 30 PageID: 958



       346.   No documents have been destroyed.

       347.   No documents have been destroyed.

       348.   No documents have been destroyed.

       349.   No documents have been destroyed.

       350.   It is admitted that the parties were referred to mediation.

       351.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       352.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       353.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       354.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       355.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       356.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       357.   Any allegations concerning what occurred during the mediation violates the agreement that

anything which occurred during the mediation was to remain confidential.

       358.   Admitted, but the ordinances were discussed in Executive Session.

       359.   Denied.

       360.   Admitted.

       361.   Admitted.




                                                    26
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 27 of 30 PageID: 959



        362.    Admitted.

        363.    Denied. Whether and when the defendants retained counsel is irrelevant and not properly

included in the complaint.

        364.    Denied.

        365.    To the extent the plaintiffs mean to allege that defendants’ counsel is not entitled to a legal

theory or that the legal theory is evidence of anti-Semitic animus, the allegations are denied.

        366.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        367.    To the extent the plaintiffs mean to imply that a meeting between counsel and clients is

evidence of anti-Semitic animus, the allegation is denied.

        368.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        369.    To the extent the plaintiffs mean to imply that a resolution appointing additional counsel is

evidence of anti-Semitic animus, the allegation is denied.

        370.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        371.    Any allegations by the plaintiffs concerning settlement negotiations violate the agreement

that the negotiations are confidential. Any such allegation violates Federal Rule of Evidence 408.

        372.    Denied.

        373.    Denied.

        374.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.




                                                        27
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 28 of 30 PageID: 960



        375.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        376.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        377.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        378.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        379.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs.

        380.    After reasonable investigation, the defendants are without sufficient information to admit

or deny this allegation and the plaintiffs are left to their proofs

        381.    Denied.

        382.    Denied.

        383.    Denied.

        384.    Denied.

        385.    This allegation is too vague for the defendants to respond.

        386.    This allegation is too vague for the defendants to respond.

        387.    It is denied the plaintiffs have been harmed.

        388.    It is denied the plaintiffs have been harmed.

        389.    It is denied the plaintiffs have been harmed.

        390.    It is denied the plaintiffs have been harmed.

        391.    It is denied the plaintiffs have been harmed.




                                                        28
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 29 of 30 PageID: 961




                                      AFFIRMATIVE DEFENSES

First Affirmative Defense

       The Complaint is barred by the applicable Statute of Limitations.

Second Affirmative Defense

       The Complaint fails to state a claim upon which relief can be granted.

Third Affirmative Defense

       Plaintiffs have shown no valid civil rights violations and therefore have failed to meet the statutory

requirements of the Religious Land Use and Institutionalized Persons Act.

Fourth Affirmative Defense

       The plaintiffs have failed to mitigate their damages.

Fifth Affirmative Defense

       The claims against the defendants are barred by the applicable provisions of the New Jersey Tort

Claims Act, N.J.S. 59:9-1 et seq.

                                 LOCAL RULE 11.2 CERTIFICATION

       Pursuant to Local Rule of Civil Procedure 11.2, I hereby certify that the matter in controversy is not

currently the subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.




                                                     29
  Case 3:17-cv-03226-MAS-DEA Document 52 Filed 07/18/19 Page 30 of 30 PageID: 962



                               TRIAL COUNSEL DESIGNATION


      Howard B. Mankoff is hereby designated as trial counsel for defendants.

                                                 MARSHALL, DENNEHEY, WARNER,
                                                 COLEMAN & GOGGIN
                                                 Attorneys for Defendants,Township of Jackson,
                                                 New Jersey, Michael Reina, Robert Nixon, Helene
                                                 Schlegel, Jeffrey Purporo and William Campbell

                                                       /s/ Howard B. Mankoff
                                                 By: ________________________
                                                        HOWARD B. MANKOFF, ESQ.
Dated: July 18, 2019




                                                 30
